                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DMSION
                                   No. 5:19-CV-267-D



ERIC M. MCMILLIAN,                      )
                                        )
                        Plaintiff,      )
                                        )
               v.                       )                          ORDER
                                        )
JOHN ELLIS, Manager of                  )
CiCis Pizz.a Franchise, et al.,         )
                                       .)
                        Defendants.     )


        On June 27, 2019, Eric M. McMillian ("McMillian" or ''plaintifr'), appearing pro~ applied

toproceedinformapauperisunder28 U.S.C. § 1915 [D.E.1]. OnAugust5,2019, thecourtreferred

the motion to Magistrate Judge Jones for frivolity review [D.E. 3]. On August 19, 2019, Magistrate

Judge Jones issued a Memorandum and Recommendation ("M&R") [D.E. 4], and recommended that

McMillian's application to proceedinforma pauperis be granted and that the complaint be dismissed

for failure to state a claim. McMillian did not object to the M&R

        "The Federal Magistrates Act requires a district court to make a de novo determination of

those portions of the magistrate judge's report or specified proposed findings or recommendations

towhichobjectionismade." Diamond v. ColonialLife&Accidentlns. Co., 416F.3d310, 315 (4th

Cir. 2005) (emphasis, alteration, and quotation omitted); see 28 U.S.C. § 636(b)(1 ). Absent a timely

objection, "a district court need not conduct a de novo review, but instead must only satisfy itselfthat

there is no clear error on the face of the record in order to accept the recommendation." Diamond,

416 F.3d at 315 (quotation omitted).
       The court has reviewed the M&R and the record. The court is satisfied that there is no clear

error on the face of the record. Accordingly, the court adopts the conclusions in the M&R [D.E. 4].

       In sum, McMillian's application to proceed in forma pauperis [D.E. 1] is GRANTED, and

McMillian's complaint is DISMISSED for failure to state a claim upon which relief can be granted.

The clerk shall close the case.

       SO ORDERED. This 2..8 day of January 2020.




                                                       JiJm-Devt.A
                                                           SC.DEVERill
                                                       United States District Judge




                                                2
